NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Destination 2055 Fund Nationwide Retirement Income Fund Supplement dated September 6, 2013 to the Prospectus dated March 1, 2013 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Fund’s Prospectus. As described in the Prospectus, the target allocations for each Fund in the various asset classes are subject to change in order to meet each Fund’s investment objective or as economic and/or market conditions warrant.Nationwide Fund Advisers (“Adviser”), the investment adviser to the Funds, has determined that changes to the target allocations for the Funds are appropriate at this time.Accordingly, the Prospectus is amended as set forth below.The principal investment strategies of each Fund remain unchanged. Effective September 9, 2013, the Prospectus is amended as follows: 1.Nationwide Destination 2010 Fund.The first paragraph under “Principal Investment Strategies” on page 3 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2010.Currently the Fund primarily seeks income, and therefore invests in bonds of U.S. and international issuers (including mortgage-backed and asset-backed securities) in order to generate investment income, and secondarily seeks capital growth, investing a smaller portion in equity securities, such as common stocks of U.S. and international companies.As of the date of this Prospectus, the Fund allocates approximately 54.0% of its assets in fixed-income securities (10.0% of which represents inflation-protected bonds), approximately 27.0% in U.S. stocks (12.0% of which represents smaller companies), and approximately 15.0% in international stocks.For the next 20 years after 2010, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 2.Nationwide Destination 2015 Fund.The first paragraph under “Principal Investment Strategies” on page 8 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2015.Therefore, the Fund currently seeks both capital growth and income, and invests in equity securities, such as common stocks of U.S. and international companies, and in bonds (including mortgage-backed and asset-backed securities) in order to generate investment income.As of the date of this Prospectus, the Fund allocates approximately 32.0% of its net assets in U.S. stocks (14.0% of which represents smaller companies), approximately 18.0% in international stocks, and approximately 45.0% in fixed-income securities .As the year 2015 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 3.Nationwide Destination 2020 Fund.The first paragraph under “Principal Investment Strategies” on page 13 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2020.Therefore, the Fund currently seeks both capital growth and income, and invests in equity securities, such as common stocks of U.S. and international companies, but also invests in bonds (including mortgage-backed and asset-backed securities) in order to generate investment income.As of the date of this Prospectus, the Fund allocates approximately 37.0% of its net assets in U.S. stocks (16.0% of which represents smaller companies), approximately 21% in international stocks, and approximately 35.0% in fixed-income securities.As the year 2020 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 4.Nationwide Destination 2025 Fund.The first paragraph under “Principal Investment Strategies” on page 17 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2025.Therefore, the Fund currently seeks long-term growth of capital, and invests considerably in equity securities, such as common stocks of U.S. and international companies, but also invests a small portion of its assets in bonds (including mortgage-backed and asset-backed securities) in order to generate investment income.As of the date of this Prospectus, the Fund allocates approximately 44.0% of its net assets in U.S. stocks (20.0% of which represents smaller companies), approximately 23.0% in international stocks, and approximately 24.5% in fixed-income securities.As the year 2025 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 5.Nationwide Destination 2030 Fund.The first paragraph under “Principal Investment Strategies” on page 21 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2030.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests considerably in equity securities, such as common stocks of U.S. and international companies.As of the date of this Prospectus, the Fund allocates approximately 50.0% of its net assets in U.S. stocks (23.0% of which represents smaller companies), approximately 25.0% in international stocks, and approximately 16.5% in bonds (including mortgage-backed and asset-backed securities).As the year 2030 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 6.Nationwide Destination 2035 Fund.The first paragraph under “Principal Investment Strategies” on page 25 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2035.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests considerably in equity securities, such as common stocks of U.S. and international companies, including smaller companies.As of the date of this Prospectus, the Fund allocates approximately 54.0% of its net assets in U.S. stocks (26.0% of which represents smaller companies), approximately 26.0% in international stocks, and approximately 11.5% in bonds (including mortgage-backed and asset-backed securities).As the year 2035 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 7.Nationwide Destination 2040 Fund.The first paragraph under “Principal Investment Strategies” on page 29 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2040.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests considerably in equity securities, such as common stocks of U.S. and international companies, including smaller companies.As of the date of this Prospectus, the Fund allocates approximately 58.0% of its net assets in U.S. stocks (29.0% of which represents smaller companies) and approximately 28.0% in international stocks.As the year 2040 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 8.Nationwide Destination 2045 Fund.The first paragraph under “Principal Investment Strategies” on page 33 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2045.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests heavily in equity securities, such as common stocks of U.S. and international companies, including smaller companies.As of the date of this Prospectus, the Fund allocates approximately 61.0% of its net assets in U.S. stocks (31.0% of which represents smaller companies) and approximately 28.0% in international stocks.As the year 2045 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 9.Nationwide Destination 2050 Fund.The first paragraph under “Principal Investment Strategies” on page 37 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2050.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests heavily in equity securities, such as common stocks of U.S. and international companies, including smaller companies.As of the date of this Prospectus, the Fund allocates approximately 61.0% of its net assets in U.S. stocks (31.0% of which represents smaller companies) and approximately 28.0% in international stocks.As the year 2050 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 10.Nationwide Destination 2055 Fund.The first paragraph under “Principal Investment Strategies” on page 41 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors planning to retire in, or close to, the year 2055.Therefore, the Fund currently emphasizes the pursuit of long-term growth of capital, and invests heavily in equity securities, such as common stocks of U.S. and international companies, including smaller companies.As of the date of this Prospectus, the Fund allocates approximately 61.0% of its net assets in U.S. stocks (31.0% of which represents smaller companies) and approximately 28.0% in international stocks.As the year 2055 approaches, and for an additional 20 years thereafter, the Fund’s allocations to different asset classes will progressively become more conservative, with increasing emphasis on investments that provide for income and preservation of capital, and less on those offering the potential for growth. 11.Nationwide Retirement Income Fund.The first paragraph under “Principal Investment Strategies” on page 45 of the Prospectus is deleted in its entirety and replaced with the following: The Fund is a “fund of funds” that invests in affiliated and unaffiliated mutual funds representing a variety of asset classes.The Fund invests in a professionally selected mix of different asset classes that is tailored for investors that have already retired.Currently the Fund invests considerably in bonds (including mortgage-backed and asset-backed securities), many of which are issued by foreign issuers, in order to preserve capital and generate income.It also invests to a lesser extent in equity securities, such as common stocks of U.S. and international companies, to provide for growth of capital.As of the date of this Prospectus, the Fund allocates approximately 64.0% of its net assets in fixed-income securities (14.0% of which represents inflation-protected bonds) and approximately 27.0% in stocks.Some issuers of foreign stocks or bonds may be located in emerging market countries, which are developing and low- or middle-income countries. 12.The information and chart under “How the Funds Invest: Nationwide Target Destination Funds (cont.)” on page 50 is deleted in its entirety and replaced with the following: The allocations shown in the table below are the target allocations for each Fund, stated as a percentage of the Fund’s total assets, plus or minus 5%.However, due to market fluctuations and other factors, actual allocations may vary over short periods of time.In addition, these asset class allocations themselves will change over time in order to meet each Fund’s objective or as economic and/or other market conditions warrant.The Adviser reserves the right to add or delete asset classes or to change the target allocations at any time and without notice.The Funds may also invest in other mutual funds not identified in the Appendix, including unaffiliated mutual funds that are chosen either to complement or replace the Underlying Funds. ASSET CLASSES TARGET ALLOCATIONS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund 2010 Fund Retirement Income Fund U.S. STOCKS U.S. Large Cap1 30.0% 30.0% 30.0% 29.0% 28.0% 27.0% 24.0% 21.0% 18.0% 15.0% 10.0% U.S. Mid Cap2 18.0% 18.0% 18.0% 17.0% 15.0% 14.0% 13.0% 11.0% 9.0% 8.0% 5.0% U.S. Small Cap3 13.0% 13.0% 13.0% 12.0% 11.0% 9.0% 7.0% 5.0% 5.0% 4.0% 3.0% INTERNATIONAL STOCKS4 28.0% 28.0% 28.0% 28.0% 26.0% 25.0% 23.0% 21.0% 18.0% 15.0% 9.0% INTERMEDIATE- and SHORT-TERM BONDS 0.0% 0.0% 0.0% 0.0% 2.0% 5.0% 13.0% 25.0% 34.0% 40.0% 46.0% INFLATION-PROTECTED BONDS 1.0% 1.0% 1.0% 1.0% 1.5% 3.5% 3.5% 4.0% 6.0% 10.0% 14.0% INTERNATIONAL BONDS5 5.0% 5.0% 5.0% 6.0% 8.0% 8.0% 8.0% 6.0% 5.0% 4.0% 4.0% OTHER ASSET CLASSES6 5.0% 5.0% 5.0% 7.0% 8.5% 8.5% 8.5% 7.0% 5.0% 4.0% 9.0% 1 “U.S. Large Cap” generally includes stocks of companies with market capitalizations similar to companies in the Standard & Poor’s 500® Index. 2 “U.S. Mid Cap” generally includes stocks of companies with market capitalizations similar to companies in the S&P MidCap 400® Index. 3 “U.S. Small Cap” generally includes stocks of companies with market capitalizations similar to companies in the Russell 2000® Index. 4 “International Stocks” include stocks of emerging market countries, although such emerging market stocks are not used as a principal investment strategy. 5 “International Bonds” include bonds of emerging market countries, although such emerging market bonds are not used as a principal investment strategy. 6 “Other Asset Classes” includes global real estate investment trusts (“REITs”), commodities, high-yield bonds and money market instruments, none of which are used as principal investment strategies. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
